In a habeas corpus proceeding, relator appeals from an order of the Supreme Court, Suffolk County, dated January 10, 1964, which dismissed the writ after a hearing and remanded him to the custody of respondent. Order affirmed, without costs. There is no constitutional right to representation by counsel in habeas corpus proceedings (Dillon v. United States, 307 F. 2d 445, 446; United States ex rel. Wissenfeld v. Wilkins, 281 F. 2d 707, 715). (For prior appeals by this relator, see 13 A D 2d 991; 16 A D 2d 982.) Beldock, P. J., Ughetta, Kleinfeld, Brennan and Rabin, JJ., concur.